Citation Nr: 1130352	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  09-25 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or for a grant for necessary special home adaptations. 



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had active military service from June 1967 to June 1970. 



This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.  By the above-cited rating action, the RO, in part, denied the Veteran's claim of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or for a grant for necessary special home adaptations.  The Veteran appealed the June 2008 rating action to the Board.

In a November 2010 facsimile to the Board, the Veteran cancelled his request for a video conferencing hearing at a local RO before a Veterans Law Judge sitting in Washington, DC.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2010).

Also on appeal from the RO's June 2008 rating action was the issue of whether the Veteran was competent to handle disbursement of his monetary funds.  By a November 2010 rating action, the RO found that the Veteran was competent to handle disbursement of his funds.  Thus, this issue has been resolved and the only issue remaining for appellate consideration is the one listed on the title page.

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking specially adapted housing or a special housing adaptation grant.  He contends that because of his service-connected low back disability, currently evaluated as 60 percent disabling, he has lost the use of both of his lower extremities and is confined to a wheelchair.  Thus, he argues that he is entitled to the benefit sought on appeal. 

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the Veteran is entitled to service-connected compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 38 U.S.C.A. § 2101(a)(1)(2)(3) (West 2002); 38 C.F.R. § 3.809(b)(1)(2)(3)(4) (2010).

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(d) (2010).

If entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he has compensation based on permanent and total service-connected disability which is due to one of the following: (1) blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands. 38 C.F.R. § 3.809(a) (2010).

The term "loss of use" of a hand or foot constitutes that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination is made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2010).

Examples which constitute loss of use of a foot or hand are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more. Also considered as loss of use of a foot is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve. 38 C.F.R. §§ 3.350(a)(2) (2010).

The Veteran has been awarded service connection for schizophrenia and residuals of a back injury; 100 and 60 percent disability ratings have been assigned, respectively.  

In conjunction with his current appeal, the Veteran was scheduled for a VA fee basis examination in April 2008.  Because of the Veteran's inability to rise out of his wheelchair, the examining physician was unable to perform range of motion testing or obtain his current weight.  The examining physician indicated that she was unable to lift the Veteran out of his wheelchair because of his large physical stature.  (See VA internal electronic mail, dated in early May 2008).  The Veteran has maintained that it was not his fault that the April 2008 VA fee basis physician was unable to lift him onto the examining table because of his large physical stature (the Veteran is 6-feet-one inches tall and weighs two hundred and fifty pounds).  Thus, he has requested that he be re-scheduled for another examination at a medical facility that has the required staff and resources to assist a disabled personal of his physical size and stature.  (See Veteran's Notice of Disagreement, received by the RO in January 2009). 

In view of the foregoing, the Board finds that the RO/AMC must re-schedule the Veteran for an examination at a medical facility that has the resources and staff that are capable of handling a disabled person of the Veteran's physical stature in order to addresses the specific criteria needed to establish entitlement to specially adapted housing or a special home adaptation grant.  

Finally, the record does not reflect that the RO/AMC has informed the Veteran of the revised VA regulations for specially adapted housing and special home adaptions grants that became effective on October 25, 2010.  See Fed. Reg. 57, 861-57, 862 (September 23, 2010).  Thus, on remand, the RO/AMC must inform the Veteran of the above-cited revised regulations that are pertinent to the issues on appeal. 
Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC must inform the Veteran of the revised VA regulations for specially adapted housing and special home adaptation grants that became effective on October 25, 2010.  Fed. Reg. 57, 861-57, 862 (September 23, 2010).  

2. The RO/AMC must schedule the Veteran for an examination to determine his eligibility for specially adapted housing  or a special adapted housing grant at a medical facility that has the staff and resources to handle a disabled patient of the Veteran's physical size and stature.  

The claims folders must be made available to the examiner prior to the examination.  Any essential tests and studies, which are not already of record, should be accomplished.  
   
The examiner should determine whether the Veteran's service-connected disabilities, primarily his service-connected low back disability, cause:
   
a) The loss of use of both lower extremities so as to permanently preclude locomotion without the aid of braces, crutches, canes or a wheelchair.
   
As used here, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.
   
b) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

c) the loss or loss of use of one lower extremity together with the loss of loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.
   
   d) loss or permanent loss of use of one or both feet.
   
   e) ankylosis of one or both knees or one or both hips.
   
The examiner should fully describe the objective findings to support any conclusions (e.g., with respect to range of motion, instability, weakness, atrophy, tone, callosities, etc.), and should provide a complete rationale for all opinions expressed.

A complete medical rationale for all opinions expressed must be provided in a typewritten report. 
   
3.  Thereafter, if the benefit on appeal remains denied, the Veteran should be issued a Supplemental Statement of the case reflecting RO consideration of the revised regulations for specially adapted housing and special home adaptation grants that became effective October 25, 2010.  Fed. Reg., 57, 681-57,682 (September 23, 2010).  The Veteran should be afforded an appropriate period of time for response. Thereafter, the appeal should be returned to this Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


